Case: 11-14774    Date Filed: 01/28/2016   Page: 1 of 28


                                                                           [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 11-14774-P
                             ________________________

BRANDON ASTOR JONES,

                           Petitioner - Appellant,

versus

GDCP WARDEN,

                           Respondent - Appellee.
                            ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________


Before MARCUS, WILSON and WILLIAM PRYOR, Circuit Judges:

MARCUS, Circuit Judge:

         Over thirty-six years after he robbed and murdered Roger Tackett, petitioner

Brandon Jones is scheduled to be executed by the Georgia Department of

Corrections on February 2, 2016. On January 21, 2016, he moved this Court to

recall its 2014 mandate denying his petition for habeas corpus relief and to

reconsider his original habeas petition after the full Court issues an en banc
                Case: 11-14774    Date Filed: 01/28/2016   Page: 2 of 28


decision in a different, although currently pending case, Wilson v. Warden,

Georgia Diagnostic Prison. Jones has also filed a motion with this Court to stay

his execution pending reevaluation of his original habeas petition in light of the

forthcoming Wilson decision. The state opposes both motions.

         After carefully reviewing the record before us and the party’s submissions,

we conclude that we are foreclosed by the Antiterrorism and Effective Death

Penalty Act and Supreme Court precedent from recalling the mandate denying

habeas relief. Furthermore, even if we were not foreclosed and examined the

merits of his motion, we would still deny it because, regardless of how Wilson is

decided, Jones’s claim is without merit. Finally, even if we could recall the

mandate, our respect for the State of Georgia’s interest in the finality of its criminal

judgments would strongly counsel against doing so. We also deny Jones’s motion

to stay his execution because, regardless of how Wilson is decided, Jones has not

shown a substantial likelihood that he will prevail on the merits of his underlying

claim.

                                           I.

                                           A.

         Jones was originally convicted and sentenced to death by the Superior Court

of Cobb County in 1979 for the robbery and murder of Roger Tackett, a

convenience store manager. As the state court detailed, Jones and his co-


                                           2
                 Case: 11-14774   Date Filed: 01/28/2016   Page: 3 of 28


defendant, Van Roosevelt Solomon, were found at the scene of the murder by a

police officer. Jones v. State, 293 S.E.2d 708, 709-10 (Ga. 1982) (“Jones I”). The

officer approached the convenience store after hours, saw Jones stick his head out

of the storeroom door before closing it again, and then heard three gunshots, a

pause, and one more shot. Id. The officer found Solomon and Jones in the

storeroom, where he later discovered Mr. Tackett’s body and two .38 caliber

revolvers. Id. at 710. The medical examiner who performed Mr. Tackett’s autopsy

testified at trial that Mr. Tackett had been shot twice in the hip area, once in the

jaw, once in the thumb, and once behind the left ear. Id. Jones and Solomon

underwent neutron activation tests and both were found to have recently fired guns.

Id. at 710-11.

      The Georgia Supreme Court affirmed Jones’s conviction and death sentence

in 1982. Id. at 715. Jones filed a state habeas corpus petition, which the Superior

Court of Butts County denied in 1982; the Georgia Supreme Court affirmed that

denial in 1984. Jones v. Francis, 312 S.E.2d 300, 306 (Ga. 1984). The United

States Supreme Court denied Jones’s petition for a writ of certiorari. Jones v.

Francis, 469 U.S. 873 (1984). Jones then petitioned for habeas relief in federal

district court, and a district court judge in the Northern District of Georgia granted

the petition in part and ordered a new sentencing proceeding because the state trial




                                           3
              Case: 11-14774     Date Filed: 01/28/2016    Page: 4 of 28


court had improperly allowed the jury to bring a Bible into the deliberation room.

See Jones v. Kemp, 706 F. Supp. 1534, 1560 (N.D. Ga. 1989).

      In 1997, the Superior Court of Cobb County sentenced Jones to death a

second time. See Jones v. State, 539 S.E.2d 154, 157 (Ga. 2000) (“Jones II”),

reh’g den. Dec. 14, 2000, cert. den. 534 U.S. 839 (2001). The Georgia Supreme

Court again affirmed Mr. Jones’s death sentence. Id. Jones filed a pro se petition

for a writ of habeas corpus in Butts County Superior Court, which was later

amended by counsel. The superior court denied all claims for relief. Jones v.

Terry, Case No. 2002-V-79 (unpublished order of March 17, 2006). The Georgia

Supreme Court summarily denied his Application for Certificate of Probable Cause

to Appeal on September 3, 2008. Jones v. Terry, No. S06E1736 (Ga. September 3,

2008).

      On May 8, 2009, he commenced federal habeas corpus review pursuant to

28 U.S.C. § 2254, raising eleven grounds for relief. On August 10, 2011, the

district court in the Northern District of Georgia denied his petition in its entirety

in an unpublished order, but granted Jones a certificate of appealability on two

claims: (1) that Jones’s trial counsel provided ineffective assistance of counsel in

violation of Strickland v. Washington, 466 U.S. 668 (1984), by failing to

investigate certain sources of potential mitigation evidence, and (2) that the

prosecution’s comments made during closing argument at Jones’s sentencing


                                           4
              Case: 11-14774     Date Filed: 01/28/2016   Page: 5 of 28


violated his privilege against self-incrimination. See Order, Jones v. Hall, No. 09-

cv-01228-CAP (N.D. Ga. August 10, 2011) (Docket No. 45).

      On March 20, 2014, our Court affirmed the district court’s denial of relief on

both of those claims. See March 20, 2014 Opinion (appended hereto as

Attachment A). In that decision, we reviewed “the Superior Court’s denial of

habeas relief” as the final state-court determination of Jones’s claim, “[s]ince the

Georgia Supreme Court declined to review the merits of the case.” See id. at 21

n.4. On April 24, 2014, we withdrew our March opinion and issued an amended

decision, again affirming the district court. Jones v. GDCP Warden, 753 F.3d
1171 (11th Cir. 2014) (“Jones III”). In the amended decision, however, we

recognized that “[t]he Georgia Supreme Court’s denial of the application for a

certificate of probable cause to appeal was the final state-court determination” of

Jones’s claim. Id. at 1182. Jones filed a petition for rehearing en banc, which our

Court denied on December 1, 2014. Our mandate issued on December 10, 2014.

Jones then petitioned the Supreme Court of the United States for a writ of

certiorari, which was denied on October 5, 2015. Jones v. Chatman, 136 S. Ct. 43

(2015). And on November 30, 2015, the Supreme Court denied his Petition for

Rehearing from the denial of certiorari. Jones v. Chatman, 136 S. Ct. 570 (2015).

      Soon thereafter, on December 22, 2015, Jones filed a complaint pursuant to

42 U.S.C. § 1983 in the United States District Court for the Northern District of


                                          5
              Case: 11-14774    Date Filed: 01/28/2016   Page: 6 of 28


Georgia, challenging the constitutionality of Georgia’s method of execution. On

January 13, 2016, pursuant to the state’s motion, the Cobb County Superior Court

issued an order authorizing an execution window for Jones, and the Georgia

Department of Corrections scheduled his execution for February 2, 2016 at 7:00

p.m. EST.

      The district court dismissed Jones’s civil rights complaint on January 21,

2016. It first held that Jones’s challenge to Georgia’s method of execution is time-

barred, since the statute of limitations on his claim ran on October 4, 2003, and

there was no “significant change” to the lethal injection protocol that would reset

the time clock. The district court also rejected his challenge on the merits. Based

on binding prior precedent from this Court, the district court held that Jones had

failed to state a claim under either the Eighth Amendment or the Due Process

Clause of the Fourteenth Amendment. See Terrell v. Bryson, 807 F.3d 1276 (11th

Cir. 2015); Gissendaner v. Comm’r, Ga. Dep’t of Corr., 803 F.3d 565 (11th Cir.

2015); Gissendaner v. Comm’r, Ga. Dep’t of Corr., 779 F.3d 1275, 1283 (11th Cir.

2015); Wellons v. Comm’r, Ga. Dep’t of Corr., 754 F.3d 1260, 1267 (11th Cir.




                                          6
                Case: 11-14774       Date Filed: 01/28/2016       Page: 7 of 28


2014). On January 25, 2016, Jones appealed from the decision of the district court

dismissing his § 1983 complaint.1

                                                B.

       After we had issued our decision affirming the denial of Jones’s habeas

petition (Jones III), another panel of this Court decided Wilson v. Warden, Georgia

Diagnostic Prison, 774 F.3d 671 (2014). In that case, the Wilson panel relied on

our amended decision in Jones III to observe that “the one-line decision of the

Supreme Court of Georgia denying Wilson’s certificate of probable cause is the

relevant state-court decision for our review because it is the final decision ‘on the

merits.’” Id. at 678. On July 30, 2015, our Court granted rehearing en banc in

Wilson, vacated the panel opinion, and directed the parties to address en banc:

       [Whether] a federal habeas court [is] required to look through a state
       appellate court’s summary decision that is an adjudication on the
       merits to the reasoning in a lower court decision when deciding
       whether the state appellate court’s decision is entitled to deference
       under 28 U.S.C. § 2254(d)[.]

Oral argument was held by our Court en banc on October 20, 2015. Soon

thereafter, we directed counsel to file supplemental briefs addressing a subsidiary

question:




1
  Jones’s appeal from the district court’s rejection of his § 1983 complaint asks our full Court to
review initially the matter en banc. He has also filed an Emergency Motion to Stay Execution
until the Court rules on his en banc petition. We will address these motions by separate order.


                                                7
               Case: 11-14774       Date Filed: 01/28/2016      Page: 8 of 28


       [W]hether the denial of an application for a certificate of probable
       cause by the Georgia Supreme Court is an adjudication on the merits
       for purposes of § 2254(d).

An en banc decision in the Wilson case is still pending in the Court.

       Just last week, on January 21, 2016, Jones moved this Court to stay his

execution pending the resolution of Wilson by our en banc Court. That same day,

he also moved this Court to recall the mandate in Jones III so that we could

reevaluate his original habeas petition after Wilson is decided. The essence of his

argument in both motions is that the Wilson decision is “likely to [] reverse the

case law governing federal habeas review” that we applied in Jones III and that,

under the “look through” approach that Jones anticipates we will adopt in Wilson,

we would likely have found the ineffective-assistance-of-counsel claim in his

original habeas petition meritorious.2

       We address these two motions today.

                                              II.

                                              A.

       The Supreme Court has recognized that the federal courts of appeals “have

an inherent power to recall their mandates, subject to review for an abuse of


2
  The habeas petition that we addressed in Jones III contained a second claim relating to the
prosecutor’s alleged comments about Jones’s failure to testify during closing arguments. See
Jones III, 753 F.3d at 1194. However, that claim was denied on the merits in a written decision
by the Georgia Supreme Court on direct appeal. See Jones II, 539 S.E.2d at 159-60. Jones does
not argue that our review of that claim implicated the issues to be decided in Wilson.


                                              8
              Case: 11-14774     Date Filed: 01/28/2016   Page: 9 of 28


discretion.” Calderon v. Thompson, 523 U.S. 538, 549 (1998). However, “[i]n

light of the profound interests in repose attaching to the mandate of a court of

appeals,” the Court has cautioned that “the power can be exercised only in

extraordinary circumstances.” Id. at 550 (quotation omitted). Indeed, recall of a

mandate is a “last resort” that should be used only in the face of “grave, unforeseen

contingencies.” Id.

      Our limited discretion to recall a mandate is further circumscribed in this

case because Jones is ultimately seeking relief from a state court criminal

judgment. Consequently, we are required to measure his motion “not only against

standards of general application, but also against the statutory and jurisprudential

limits applicable in habeas corpus cases.” Id. at 553. The habeas petition that we

denied in Jones III was filed after April 24, 1996, and thus is governed by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”). Title 28 U.S.C.

§ 2244(b), as amended by AEDPA, provides:

      (1) A claim presented in a second or successive habeas corpus
      application under section 2254 that was presented in a prior
      application shall be dismissed.
      (2) A claim presented in a second or successive habeas corpus
      application under section 2254 that was not presented in a prior
      application shall be dismissed unless--

             (A) the applicant shows that the claim relies on a new
             rule of constitutional law, made retroactive to cases on
             collateral review by the Supreme Court, that was
             previously unavailable; or

                                          9
             Case: 11-14774     Date Filed: 01/28/2016    Page: 10 of 28


             (B)(i) the factual predicate for the claim could not have
             been discovered previously through the exercise of due
             diligence; and
             (ii) the facts underlying the claim, if proven and viewed
             in light of the evidence as a whole, would be sufficient to
             establish by clear and convincing evidence that, but for
             constitutional error, no reasonable factfinder would have
             found the applicant guilty of the underlying offense.
The Supreme Court has explained that a motion to recall a mandate denying habeas

relief generally must be regarded as a second or successive habeas petition:

      In a § 2254 case, a prisoner’s motion to recall the mandate on the
      basis of the merits of the underlying decision can be regarded as a
      second or successive application for purposes of § 2244(b).
      Otherwise, petitioners could evade the bar against relitigation of
      claims presented in a prior application, § 2244(b)(1), or the bar
      against litigation of claims not presented in a prior application,
      § 2244(b)(2). If the court grants such a motion, its action is subject to
      AEDPA irrespective of whether the motion is based on old claims (in
      which case § 2244(b)(1) would apply) or new ones (in which case
      § 2244(b)(2) would apply).

Calderon, 523 U.S. at 553.

      “Under § 2244(b), the first step of analysis is to determine whether a ‘claim

presented in a second or successive habeas corpus application’ was also ‘presented

in a prior application.’ If so, the claim must be dismissed; if not, the analysis

proceeds to whether the claim satisfies one of two narrow exceptions.” Gonzalez

v. Crosby, 545 U.S. 524, 530 (2005) (emphasis added).       Jones’s motion to recall

is based on precisely the same claims we decided when we denied his original

§ 2254 petition; it does not raise any new claims not presented or fully adjudicated

                                          10
             Case: 11-14774     Date Filed: 01/28/2016    Page: 11 of 28


in his first habeas application. The Strickland claim that he asserted in his original

habeas petition alleged that “the Georgia state courts unreasonably applied

Strickland when they concluded that his trial counsel’s investigation of mitigating

evidence was not deficient and, second, that there was no reasonable probability

that the additional mitigating evidence discovered by Jones’s habeas counsel

would have altered the outcome of his trial.” Jones III, 753 F.3d at 1183-84. In his

motion to recall the mandate, Jones asks us to reconsider that Strickland claim by

measuring it against the decision of the Georgia state superior court, instead of the

Georgia Supreme Court’s determination. Quite simply, the claim is the same and

is therefore barred by 28 U.S.C. § 2244(b)(1).

      But even if Jones’s ineffective assistance claim had not been presented in a

previous application and this motion was governed by § 2244(b)(2) rather than

§ 2244(b)(1), we would still be compelled to dismiss it because it does not fall

within either of that provision’s narrow exceptions to dismissal for claims that: (i)

rely on “a new rule of constitutional law, made retroactive to cases on collateral

review by the Supreme Court,” or (ii) rely on a “factual predicate [that] could not

have been discovered previously through the exercise of due diligence.” 28 U.S.C.

§ 2244(b)(2). His claim relies on the same Supreme Court case law governing

ineffective assistance of counsel -- Strickland v. Washington, 466 U.S. 688 (1984)

and its progeny -- and not on any new rule of constitutional law. And he does not


                                          11
              Case: 11-14774     Date Filed: 01/28/2016     Page: 12 of 28


rely on any new evidence that was not presented and considered in his original

habeas petition.

      Jones’s motion to recall the mandate is effectively a second or successive

habeas corpus petition; it does not satisfy any of the statutory exceptions to

dismissal; and therefore it must be denied.

                                           B.

      The Supreme Court, however, has provided one other possible avenue by

which a court of appeals can recall a mandate denying habeas relief. In cases

“where a motion to recall the mandate is pending,” a court may in very limited

circumstances “recall[] the mandate by its own initiative.” Calderon, 523 U.S. at

554. Accordingly, we still retain authority to recall the mandate sua sponte, “on

the exclusive basis of [Jones’s] first federal habeas petition.” Id. However, we can

only do so in very limited circumstances. “[W]here a federal court of appeals sua

sponte recalls its mandate to revisit the merits of an earlier decision denying habeas

corpus relief to a state prisoner, the court abuses its discretion unless it acts to

avoid a miscarriage of justice as defined by [the Supreme Court’s] habeas corpus

jurisprudence.” Id. at 558.

      Jones faces two insurmountable obstacles. First, were we to recall the

mandate, we would not be acting sua sponte. Rather, we would be considering

whether to recall our mandate denying Jones’s habeas relief only because he filed a


                                            12
             Case: 11-14774     Date Filed: 01/28/2016    Page: 13 of 28


motion asking us to do so. Second, Jones has not demonstrated that a failure to

recall the mandate in his case would result in a miscarriage of justice. Because the

ineffective assistance claim that Jones seeks to relitigate challenged his death

sentence and not his underlying murder conviction, the “miscarriage of justice”

exception requires him to show that he is “actually innocent of the death penalty to

which he has been sentenced.” Sawyer v. Whitley, 505 U.S. 333, 349 (1992); see

also Gonzalez v. Sec’y for Dep’t of Corr., 366 F.3d 1253, 1275 (11th Cir. 2004)

(en banc) (“If . . . a court of appeals is considering recalling the mandate on its own

motion, the literal terms of § 2244(b) do not apply, but the mandate cannot be

recalled unless necessary to prevent a miscarriage of justice; that means the

petitioner must be factually innocent of the crime, or of the sentence, as defined in

the pre-AEDPA federal habeas jurisprudence.”). This narrow exception requires

him to “show by clear and convincing evidence that, but for a constitutional error,

no reasonable juror would have found [him] eligible for the death penalty under the

applicable state law.” Sawyer, 505 U.S. at 336 (emphasis added). In deciding

whether he has made that showing, we “must focus on those elements that render a

defendant eligible for the death penalty [under the relevant state’s law], and not on

additional mitigating evidence that was prevented from being introduced as a result

of a claimed constitutional error.” Id. at 347.




                                          13
             Case: 11-14774     Date Filed: 01/28/2016   Page: 14 of 28


      Under Georgia’s death penalty statute at the time of Jones’s trial, which

remains in effect today, a defendant who committed murder was not eligible for

the death penalty unless the jury found at least one statutory aggravating factor

proven beyond a reasonable doubt. See Ga. Code Ann. § 17-10-30(c) (1997). In

Jones’s second sentencing trial, the jury found two statutory aggravating factors:

“Jones committed the offense of murder while engaged in the commission of

armed robbery and burglary” and “the murder was outrageously or wantonly vile,

horrible or inhuman in that it involved torture to the victim before death.” Jones II,
539 S.E.2d at 157 (citing Ga. Code Ann. § 17-10-30(b)(2) & (7)). The Georgia

Supreme Court found that these aggravating circumstances were adequately

supported by the evidence relating to the manner in which the crime was

committed. See id. at 158. The ineffective assistance claim in Jones’s original

petition alleged that his counsel “fail[ed] to discover mitigating background and

mental health evidence.” Jones III, 753 F.3d at 1173. This evidence “could have

been helpful to his arguments at sentencing,” as “evidence of Jones’s psychiatric

problems may have bolstered the argument that Solomon, not Jones, was the

driving force behind the decision to rob the store” and “details regarding Jones’s

childhood with his abusive uncle and sexually abusive cousin and [placement] at a

deplorable juvenile detention center may have supported the argument that Jones

was not fully culpable for his actions, and may have cast him in a more


                                         14
               Case: 11-14774        Date Filed: 01/28/2016        Page: 15 of 28


sympathetic light.” Id. at 1185. This evidence, if credited, could have diminished

Jones’s moral culpability in the eyes of the jury. But it would have been irrelevant

to the two aggravating circumstances found by the jury, which depended solely on

the manner in which the murder was committed and were the “elements that

render[ed Jones] eligible for the death penalty.” Sawyer, 505 U.S. at 347.

       Because Jones’s claim involves only “additional mitigating evidence that

was prevented from being introduced as a result of a claimed constitutional error,”

id., he has not shown that a miscarriage of justice will result if we do not recall the

mandate denying his habeas petition. To recall our mandate in these circumstances

sua sponte would constitute a clear abuse of discretion. Calderon, 523 U.S. at 566.

       Accordingly, we hold today that Jones cannot recall the mandate of this

Court because he cannot satisfy the requirements found in 28 U.S.C. § 2244(b)(1)

or (2), and, in any event, because he has not and cannot establish on this record any

miscarriage of justice as required by controlling Supreme Court precedent.3




3
  Our concurring colleague suggests that this discussion about AEDPA and the controlling law
found in Calderon is dicta. We view the application of AEDPA and this Supreme Court
precedent as being essential to our holding in this case. Indeed, we do not believe we could
address the merits of his petition without first deciding whether it fit within any of the exceptions
to 28 U.S.C. § 2244(b). See 28 U.S.C. § 2244(b)(3)(C) (“The court of appeals may authorize the
filing of a second or successive application only if it determines that the application makes a
prima facie showing that the application satisfies the requirements of [§ 2244(b)].” (emphasis
added)).


                                                 15
             Case: 11-14774     Date Filed: 01/28/2016    Page: 16 of 28


                                          C.

      Jones makes almost no mention of AEDPA or Calderon, instead arguing that

the controlling standard for recalling the mandate in his case comes from our local

rules. Eleventh Circuit Rule 41-1 is the general rule governing the recall of a

mandate in civil and criminal cases alike, and provides that “[a] mandate once

issued shall not be recalled except to prevent injustice.” 11th Cir. R. 41-1(b). In

Scott v. Singletary, 38 F.3d 1547, 1551 (11th Cir. 1994) -- which we decided prior

to the enactment of AEDPA and the Supreme Court’s decision in Calderon -- we

held that we could recall a mandate to prevent injustice in a habeas case “if there

has been a supervening change in the law” that “seriously undermine[d] the

correctness of [our] prior judgment.” Judge Anderson, joined in relevant part by

Judge Dubina, specially concurred in Scott, explaining that Rule 41-1(b) imposes a

“high standard” that must be met to recall a mandate, requiring the petitioner to

show a “clear constitutional error” that prejudiced him. Id. at 1557-59 (Anderson,

J., concurring specially).

      The Rule 41-1(b) “injustice” standard that we explicated in Scott no longer

provides an independent basis to recall the mandate in habeas cases. The Supreme

Court has instructed us that a distinct standard governs the decision to recall a

mandate denying habeas relief. See Calderon, 523 U.S. at 553 (“Thompson’s is

not an ordinary case, however, because he seeks relief from a criminal judgment


                                          16
               Case: 11-14774   Date Filed: 01/28/2016   Page: 17 of 28


entered in state court. To decide whether the Court of Appeals’ order recalling the

mandate was proper in these circumstances, we measure it not only against

standards of general application, but also against the statutory and jurisprudential

limits applicable in habeas corpus cases.” (emphasis added)). Such a motion must

fall within an exception to dismissal contained in 28 U.S.C. § 2244(b). In addition,

we may recall the mandate on our own initiative to prevent “a miscarriage of

justice as defined by [the Supreme Court’s] habeas corpus jurisprudence.”

Calderon, 523 U.S. at 558. Unlike the “injustice” standard we described in Scott

and on which Jones exclusively relies, a “miscarriage of justice” in the habeas

context depends not on a subsequent change in the law, but rather on the discovery

of “new evidence of innocence.” Schlup v. Delo, 513 U.S. 298, 316 (1995). The

general “injustice” standard embodied in our local rule is different from and less

demanding than the standard subsequently adopted by the Supreme Court, and,

therefore, no longer provides an independent ground to recall a mandate in a

habeas case.

      But even if Rule 41-1(b)’s “injustice” standard governed our decision in this

case, we would still decline to recall the mandate because no “injustice” will result

if our original denial of habeas relief stands. There has been no supervening

change in the law in this case. Jones predicts that this Court will change the rules

governing federal habeas review in Wilson and adopt the rule he favors, but he is


                                          17
             Case: 11-14774     Date Filed: 01/28/2016    Page: 18 of 28


only guessing. Without an actual change in the law, no injustice results from

leaving a prior decision undisturbed.

      Furthermore, and tellingly, whether or not this Court rules in Wilson that we

look through the Georgia Supreme Court’s summary denial of a Certificate of

Probable Cause (“CPC”) and evaluate the Georgia state superior court’s habeas

denial as the state’s final “adjudication on the merits” under § 2254(d), the result

will be exactly the same in this case. The procedural anomaly here is that we have

already fully evaluated Jones’s Strickland claim both ways, the first time actually

by “looking through” to the state trial court’s habeas determination, see March 20,

2014 Opinion at 21 n.4, and then a second time in an amended opinion measuring

his claim against the determination of the Georgia Supreme Court, Jones III, 753
F.3d at 1182. In each instance, we determined that Jones had not met his burden

under AEDPA. Neither the state trial court’s habeas determination, nor the

Georgia Supreme Court’s denial of a CPC were contrary to or amounted to an

unreasonable application of Strickland. In short, this Court has already performed

precisely the same analysis Jones now asks for by seeking a recall of the mandate -

- a review of his Strickland claim when measured against the state trial court’s

determination.

      This Court in both its March 2014 opinion and in the amended April 2014

decision engaged in an extensive and identical analysis of the facts adduced at the


                                          18
             Case: 11-14774     Date Filed: 01/28/2016    Page: 19 of 28


state habeas evidentiary hearing relating to the mitigating evidence Jones claimed

his trial counsel should have presented to the jury at his sentencing hearing. The

only change was the state court opinion that we considered as the “final

adjudication on the merits” under 28 U.S.C. § 2254(d).

      This Court specifically weighed the totality of the aggravating evidence

against the totality of the mitigating evidence, the new and the old, the good and

the bad, and we concluded that Jones had failed to establish that he was entitled to

habeas relief. In our March 2014 opinion, we ultimately concluded that the “state

[trial] court’s determination that Jones did not raise a reasonable probability of a

different result is not contrary to or an unreasonable application of Strickland.”

March 20, 2014 Opinion at 29. We reached precisely the same conclusion on

precisely the same evidential foundation when we measured the evidence and the

commands of AEDPA against the Georgia Supreme Court’s determination. See

Jones III, 753 F.3d at 1185.

      Nevertheless, Jones insists that, if we analyze the state habeas court’s

decision under the “look through” approach, we would find his ineffective

assistance claim meritorious. He offers two reasons why, in his view, the Georgia

superior court contravened federal law when it found that, had counsel presented

mitigating evidence based on the leads that the defense investigator collected in the

Stapert file, the state would have introduced additional aggravating evidence culled


                                          19
             Case: 11-14774      Date Filed: 01/28/2016    Page: 20 of 28


from the same file. But in both the March and April opinions, we rejected each of

those arguments, as well as others in the same vein. See March 20, 2014 Opinion

at 43 (“Jones advances several reasons why some of the aggravating evidence

developed in the habeas proceeding would not be admissible at a new sentencing

trial. We remain unpersuaded.”); see also Jones III, 753 F.3d at 1190-91 (same).

      First, he argues that any information drawn from the Stapert file would have

been privileged and undiscoverable by the State. We squarely rejected this claim

in both opinions, explaining that it presented a question of state law and “state

courts are the ultimate expositors of state law.” March 20, 2014 Opinion at 43; see

also Jones III, 753 F.3d at 1191 (same). Furthermore, we found that in a

sentencing retrial the Stapert file would be available for use by the state because,

“by bringing this habeas action first in state court, and then again in federal district

court, Jones has waived any current or future privilege or work-product protection

over the Stapert file.” March 20, 2014 Opinion at 43-44; see also Jones III, 753
F.3d at 1191 (same). Second, Jones contends that much of the aggravating

evidence relied on by the state habeas court was “rank and inadmissible hearsay.”

But we also directly confronted and rejected this argument in both the March and

April opinions, explaining that “we cannot find unreasonable the state court’s

determination that the contents of the Stapert file w[ere] admissible hearsay.”

March 20, 2014 Opinion at 45; Jones III, 753 F.3d at 1192 (same)


                                           20
             Case: 11-14774      Date Filed: 01/28/2016    Page: 21 of 28


      The “injustice” standard that generally governs our decision whether to

recall a mandate does not apply to habeas review of state criminal convictions.

But, even if it did, we have already considered Jones’s ineffective assistance claim

by “looking through” the Georgia Supreme Court’s CPC denial to the state

superior court’s reasoned opinion and have found it unmeritorious. Thus,

regardless of how Wilson is decided, Jones cannot show that any injustice could

result if we do not re-evaluate his ineffective assistance claim after Wilson is

decided.

                                           D.

      Finally, even if Jones could surmount these huge hurdles, on this record we

would still be loath to now recall our 2014 mandate denying habeas relief because

to do so would unjustifiably subvert Georgia’s interest in the finality of its criminal

judgments. Jones insists that the pending en banc decision in Wilson provides a

sufficient justification to reopen his case. But we are aware of no case -- and Jones

has cited none -- where we recalled a mandate because we subsequently granted en

banc consideration of a different matter in a different case.

      Recalling a mandate based on speculation about how we might resolve a

subsequent en banc case is especially inappropriate in the habeas context, where

federal courts must respect the state’s interest in “the finality of convictions that

have survived direct review within the state court system.” Brecht v. Abrahamson,


                                           21
              Case: 11-14774     Date Filed: 01/28/2016    Page: 22 of 28


507 U.S. 619, 635 (1993). These interests are particularly “compelling when a

federal court of appeals issues a mandate denying federal habeas relief.” Calderon,
523 U.S. at 556. The Supreme Court has explained the rationale this way:

      When lengthy federal proceedings have run their course and a
      mandate denying relief has issued, finality acquires an added moral
      dimension. Only with an assurance of real finality can the State
      execute its moral judgment in a case. Only with real finality can the
      victims of crime move forward knowing the moral judgment will be
      carried out. To unsettle these expectations is to inflict a profound
      injury to the powerful and legitimate interest in punishing the guilty,
      an interest shared by the State and the victims of crime alike.

Id. (citations and quotations omitted).

      Indeed, “[n]o one, not criminal defendants, not the judicial system, not

society as a whole is benefited by a judgment providing that a man shall tentatively

go to jail today, but tomorrow and every day thereafter his continued incarceration

shall be subject to fresh litigation.” Teague v. Lane, 489 U.S. 288, 309 (plurality

op.) (quoting Mackey v. United States, 401 U.S. 667, 691 (1971) (Harlan, J.,

concurring in judgments in part and dissenting in part)). In a case such as this one,

where a court of appeals is asked to “recall[] its mandate to revisit the merits of its

earlier decision denying habeas relief,” “the State’s interests in finality are all but

paramount.” Calderon, 523 U.S. at 557. If our decision to rehear a different case

involving a related question en banc provided a basis to recall our mandate denying

habeas relief, our decisions would amount to interlocutory orders subject to

constant reconsideration.

                                           22
             Case: 11-14774      Date Filed: 01/28/2016    Page: 23 of 28


      Moreover, the legal change that Jones anticipates we will adopt in Wilson is

simply not the type of new legal rule that would entitle him to relitigate his original

habeas petition. The questions being considered in Wilson involve which state

court decisions federal habeas courts ought to review under 28 U.S.C. § 2254(d),

and have no bearing on the legal standards that state courts must apply in

examining a Strickland claim. The purpose of federal habeas review is to

encourage state “trial and appellate courts throughout the land to conduct their

proceedings in a manner consistent with established constitutional standards.”

Teague, 289 U.S. at 306 (plurality op.) (quoting Desist v. United States, 394 U.S.
244, 262-63 (1969) (Harlan, J., dissenting)). In light of this purpose, the Supreme

Court has held that, within very narrow exceptions, “the habeas court need only

apply the constitutional standards that prevailed at the time the original

proceedings took place” in order “to force the trial and appellate courts to toe the

constitutional mark.” Id. at 306-07 (quotations and alterations omitted). Justice

O’Connor, writing for a plurality in Teague v. Lane, concluded that habeas review

does not exist just to serve some “perceived need to assure that an individual

accused of a crime is afforded a trial free of constitutional error,” id. at 308

(quoting Kuhlmann v. Wilson, 477 U.S. 436, 447 (1986) (plurality op.)); instead,

weighty “interests of comity and finality” persuaded the Court that new rules




                                           23
              Case: 11-14774     Date Filed: 01/28/2016   Page: 24 of 28


governing criminal prosecutions generally should not be applied retroactively on

collateral review to cases that are already final, id.

      The same interests of federalism, comity, and finality that guided the

Supreme Court’s decision in Teague apply here but with even more compelling

force. To undo and reconsider our settled decisions denying habeas relief based on

a new rule governing which state court decision federal habeas courts review

would do nothing to further the goals of habeas review, and would eviscerate “the

principle of finality which is essential to the operation of our criminal justice

system.” Id. at 309.

      In short, recalling our mandate denying habeas relief at this late stage --

thirty-six years after the murder and first death sentence was imposed, nineteen

years after the second death sentence was imposed and fifteen years after it became

final, seven years after Jones filed his current federal habeas petition, and thirteen

months after we declined to rehear his case and issued our mandate denying habeas

relief -- would “inflict a profound injury to the powerful and legitimate interest in

punishing the guilty, an interest shared by the State and the victims of crime alike.”

Calderon, 523 U.S. at 556 (internal citation and quotation omitted). These interests

too counsel against recalling our mandate.




                                           24
             Case: 11-14774     Date Filed: 01/28/2016    Page: 25 of 28


                                          III.

      Jones has also moved this Court to stay his execution so that we may

reconsider our denial of the ineffective-assistance-of-counsel claim asserted in his

original habeas petition after Wilson is decided. It is by now clear that we may

grant a stay of execution only if Jones establishes that: “(1) he has a substantial

likelihood of success on the merits; (2) he will suffer irreparable injury unless the

injunction issues; (3) the stay would not substantially harm the other litigant; and

(4) if issued, the injunction would not be adverse to the public interest.” See

Powell v. Thomas, 641 F.3d 1255, 1257 (11th Cir. 2011) (emphasis added).

Because Jones cannot show a substantial likelihood of success on the merits, we

deny his motion for stay.

      For the reasons we have explained at some length, we cannot, on this record

and in this procedural posture, recall our earlier mandate denying Jones’s habeas

petition. And without recalling our mandate, there is no procedural vehicle by

which we could reevaluate Jones’s previously denied habeas claims. Were he to

file a new habeas petition under 28 U.S.C. § 2254, again seeking to raise the

ineffective-assistance-of-counsel claim that we have already denied, it would have

to be dismissed. See 28 U.S.C. § 2244(b)(1). For that reason alone, Jones has not

shown a substantial likelihood that he will succeed on the merits of his ineffective

assistance claim.


                                          25
             Case: 11-14774     Date Filed: 01/28/2016    Page: 26 of 28


      But even if we could lawfully recall the mandate, await the resolution of

Wilson en banc, and Wilson were to require the “look through” approach under 28

U.S.C. § 2254(d), Jones still could not succeed on the merits of his claim. We

repeat: in the unique circumstances of this case, we have already seen the flip side

of the Wilson coin. In our now-withdrawn March 20, 2014 opinion, we employed

precisely the mode of analysis that Jones argues we should use and we rejected his

ineffective assistance claim. He has offered no new arguments to reconsider the

soundness of that decision even if we were able to examine it still again. Quite

simply, because we have already rejected his ineffective assistance claim whether

measured against the trial court’s ruling or based only on an analysis of the

Georgia Supreme Court’s Certificate of Probable Cause determination, Jones

cannot show a substantial likelihood of success on the merits.

                                          IV.

      In sum, we conclude that to recall our mandate denying Jones’s habeas

petition would amount to an abuse of discretion; that, even if we could recall the

mandate we would not because no “injustice,” let alone a “miscarriage of justice,”

will result from allowing our prior decision to rest undisturbed; and that disturbing

the finality of our decision denying habeas relief in this case would be

inappropriate in light of Georgia’s powerful interest in the finality of its criminal

judgments. For the same reasons, we also conclude that Jones has failed to


                                          26
             Case: 11-14774     Date Filed: 01/28/2016    Page: 27 of 28


establish a substantial likelihood that he will succeed on the merits of his

ineffective-assistance-of-counsel claim. Accordingly, we deny both his motion to

recall the mandate and his corollary application to stay execution.

      MOTION TO RECALL MANDATE AND MOTION FOR STAY OF

EXECUTION DENIED.




                                          27
                  Case: 11-14774       Date Filed: 01/28/2016      Page: 28 of 28


WILSON, Circuit Judge, concurring:

          As stated by the Majority, “[t]he essence” of Jones’s argument in both of his

motions is that our pending en banc decision in Wilson v. Warden, Georgia

Diagnostic Prison1 will “reverse the case law governing federal habeas review that

we applied” to his Strickland claim and that, “under the ‘look through’ approach

that Jones anticipates we will adopt in Wilson, we would likely have found” his

Strickland claim meritorious. Maj. Op. at 8 (internal quotation marks omitted). In

other words, Jones’s requests for relief are based solely on his contention that his

Strickland claim would prevail under the “look through” approach. Accordingly,

as the Majority itself acknowledges, its finding that Jones’s Strickland claim would

clearly fail under that approach is dispositive. See Maj. Op. at 20, 25–26. I agree

with the Majority on this point—we must deny Jones’s motions because, even if

we applied the “look through” approach, his Strickland claim would not succeed.

Since this issue is dispositive, the Majority’s discussion beyond its “look through”

determination is “not necessary to decid[e]” Jones’s case, making it dicta. See

United States v. Eggersdorf, 126 F.3d 1318, 1322 n.4 (11th Cir. 1997). Although

such discussion is extraneous, I do not agree with the reasoning therein and,

therefore, concur only in the result.



1
    774 F.3d 671 (11th Cir. 2014), reh’g en banc granted, opinion vacated (July 30, 2015).


                                                  1